      Case: 1:18-cv-03447 Document #: 81 Filed: 08/26/19 Page 1 of 2 PageID #:841




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

JPMORGAN CHASE BANK, NATIONAL                )
ASSOCIATION, and J.P. MORGAN SECURITIES LLC, )
                                             )
           Plaintiffs-in-Interpleader,       )
                                             )                   Case No. 18-cv-03447
vs.                                          )
                                             )                   Hon. Andrea R. Wood
BERNARD S. BLACK, et al.,                    )
                                             )
           Defendants-in-Interpleader.       )

                                   NOTICE OF MOTION

TO:     (All Counsel of Record)

        PLEASE TAKE NOTICE that on Wednesday, August 28, 2019, at 9:30 a.m., or as soon
thereafter as counsel may be heard, Plaintiffs-in-Interpleader, JPMorgan Chase Bank, National
Association and J.P. Morgan Securities LLC, by and through their attorneys, will appear before
the Honorable Andrea R. Wood, or any other presiding Judge sitting in her stead, in the
courtroom usually occupied by her, Room 1925 of the United States District Court for the
Northern District of Illinois, Eastern Division, Dirksen Federal Courthouse, 219 South Dearborn
Street, Chicago, Illinois 60604, and shall then and there present PLAINTIFFS’ MOTION FOR
AN ORDER REGARDING INTERPLEADER ASSETS, FOR A PERMANENT
INJUNCTION AND DISCHARGE AND MEMORANDUM IN SUPPORT OF
PLAINTIFFS’ MOTION FOR AN ORDER REGARDING INTERPLEADER ASSETS,
FOR A PERMANENT INJUNCTION AND DISCHARGE, true and correct copies are
hereby served upon you.

        Dated: August 26, 2019                     Respect fully submitted,

                                                   JPMORGAN CHASE BANK,
                                                   NATIONAL ASSOCIATION and
                                                   J.P. MORGAN SECURITIES LLC

                                                   By: /s/ Kenneth F. Berg
                                                           Kenneth F. Berg
                                                           (Ill.Bar No. #3124027)
                                                           ULMER & BERNE, LLP
                                                           500 West Madison Street, Suite 3600
                                                           Chicago, IL 60661
                                                           312-658-6500 (phone)
                                                           kberg@ulmer.com
    Case: 1:18-cv-03447 Document #: 81 Filed: 08/26/19 Page 2 of 2 PageID #:841




                                  CERTIFICATE OF SERVICE


          The undersigned attorney hereby certifies that on the 26th day of August, 2019, true and

correct     copies   of   PLAINTIFFS’      MOTION          FOR     AN     ORDER     REGARDING

INTERPLEADER ASSETS, FOR A PERMANENT INJUNCTION AND DISCHARGE

AND MEMORANDUM IN SUPPORT OF PLAINTIFFS’ MOTION FOR AN ORDER

REGARDING INTERPLEADER ASSETS, FOR A PERMANENT INJUNCTION AND

DISCHARGE were electronically filed with the Clerk of the United States District Court for the

Northern District of Illinois, using the Court’s CM/ECF System, which shall send notification of

such filing to all parties registered to use ECF or are represented by a registered E-filer. Parties

may access this filing through the Court’s CM/ECF System.




                                                     /s/ Kenneth F. Berg
                                                     Kenneth F. Berg
                                                     ULMER & BERNE LLP
                                                     (Ill. Bar No. 3124027)
                                                     500 W. Madison Street, Suite 3600
                                                     Chicago, IL 60661
                                                     Tel. 312-658-6506
                                                     kberg@ulmer.com

                                                     Attorneys for the Plaintiffs




                                                 2
